DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 17, 2020, has been entered.
Claims 1, 3, 9, 14-15, and 22 are amended; claims 2 and 10-13 are canceled.
The applicant contends:
(1) Regarding the first grounds of rejection to Oh, the reference teaches a series of modules, or nozzle heads, situated adjacently, whereby each nozzle head constitutes one reaction zone. Conversely, the independent claims require at least two reaction zones to be disposed within a single “nozzle head” (p. 15). 
(2) Regarding the second grounds of rejection, the primary reference of Sferlazzo does not teach the correct arrangement of nozzles, and although Yoon discloses the claimed nozzle arrangement, the citation only forms one reaction zone rather than “two or more,” as the claims demand (p. 18). 
In response,
(1) The examiner observes that Figure 6 of Oh shows multiple modules, constituting at least two reaction zones collectively, situated within a larger framework. The examiner is considering this encompassing framework to be analogous to the claimed “nozzle head.” In this way, Oh properly teaches a nozzle head comprising the requisite arrangement of nozzles and channels. Although these nozzles may be embedded within smaller structures named “modules,” the claim does not foreclose such a configuration.
(2) The examiner notes that Yoon’s manifold (750) is directed to CVD [0069]. Relatedly, Sferlazzo provides a sequential array of CVD manifolds for the purpose of executing in-line deposition ([0024]; Fig. 3A). In view of Yoon’s demonstration that a manifold of the configuration D/1P/2P/D can capably perform chemical vapor deposition, the examiner concludes that a skilled artisan would have deemed its adoption within Sferlazzo’s manifolds to have been obvious, as substituting one known nozzle permutation for another to obtain the same, predictable result is within the sphere of ordinary skill. 
Although Yoon, too, embeds the CVD manifold (750) within a sequential array, it is unclear if every manifold manifests the same nozzle configuration (Fig. 7C). But even this omission is external to the scope of the combination, as there is no rational basis for concluding that Yoon’s CVD manifold would be rendered ineffective if it were to be reproduced sequentially, as in Sferlazzo’s system. In other words, having established the effectiveness of Yoon’s manifold as a discrete unit, it would be reasonable to presume that its utility would continue to obtain if paired with a second unit in succession.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “unit” and “system,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “operating unit” of claims 20 and 21;
The “control system” of claim 22.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “operating unit” is being interpreted as a motor in accordance with paragraph [0053] of the specification. 
The “control system” is being interpreted as a computer or microprocessor in accordance with paragraph [0030]. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 9, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 9 codify an arrangement consisting of a discharge channel, a first precursor nozzle, a second precursor nozzle, a discharge channel, a first precursor nozzle, and a second precursor nozzle that are “provided one or more times for forming two or more reaction zones.” However, the claim has not previously defined “reaction zone.” As such, it is unclear 
The final sentence of paragraph [0034] clarifies that a “reaction zone…is thus formed between the successive two discharge channels 24 between which the precursor nozzles 21, 23 are arranged.” Further, the final line of paragraph [0036] refers to “reaction zones X, Y, Z between the successive discharge channels 24.” From this, it appears that a reaction zone is the region between, but not including, the discharge channels. Any subsequent definition of “reaction zone” ought to reflect this distinction. To expedite prosecution, the examiner will consider the claimed “reaction zone” to denote a volume between two discharge channels, said volume including a first precursor nozzle and a second precursor nozzle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

According to a First Grounds of Rejection:
Claims 1, 3-4, 9, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh, US 2009/0165715.
Figure 14 of Oh depicts a nozzle head whose output face comprises, in succession, a discharge channel, two precursor nozzles, a discharge channel, and another two precursor nozzles to form at least one reaction zone. This schema is annotated below for clarity. The type of gas supplied to the nozzles is a matter of intended use, whereby a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Further, conduits couple the nozzles to precursor sources [0057].

    PNG
    media_image1.png
    384
    719
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
According to a Second Grounds of Rejection:
Claims 1, 3-4, 9, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sferlazzo et al., US 2011/0262641, in view of Yoon et al., US 2008/0260967.
Claims 1, 3, 9, 16: Sferlazzo discloses an apparatus, comprising:
A nozzle head for supplying precursors to a substrate, including (Figs. 4A-C):
An output face having one or more precursor nozzles (A, B) and at least two discharge channels (PUMP) [0041];
A first precursor source (28A) for the first precursor (Fig. 5);
A second precursor source (28B) for the second precursor;
Conduits for conveying the precursors to the nozzle head (Fig. 5);
Wherein the output face comprises the following unit arrangement in succession to form at least one reaction zone:
A discharge channel, a first precursor nozzle, a second precursor nozzle, a first precursor nozzle, a discharge channel, a first precursor nozzle, and a second precursor nozzle (Fig. 3A).
Regarding the arrangement of the output face, the claim requires just two precursor nozzles between the discharge channels, whereas Sferlazzo teaches three. Yoon, though, describes an alternative nozzle head which, like Sferlazzo, is configured to supply two different precursors. As delineated by Figure 7B, the output face situates two, rather than three, precursor nozzles (740A-B) in between successive discharge channels [0069]. Given the demonstrated efficacy of this alternative configuration, it would have been obvious to the skilled artisan to adopt said arrangement for the purpose of precursor delivery, as choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is an act that falls within the scope of ordinary skill.
Claim 4: Sferlazzo’s precursor nozzle is a longitudinal channel open to the output face of the nozzle head (Fig. 4C).
Claim 14: The respective conduits disposed between the sources and nozzle head can be arbitrarily divided to achieve the claimed number of “sub-conduits.”
Claim 15: Sferlazzo’s nozzle head comprises two first precursor nozzles (B) (Fig. 3A). As shown by Figure 5, the supply conduit branches to reach the various reaction zones.

Claim 18: Sferlazzo’s nozzle head forms the bottom of the reaction chamber (Fig. 5).
Claim 19: Sferlazzo’s apparatus comprises a substrate support (88) ([0043]; Fig. 5).
Claims 20-21: Sferlazzo furnishes “automated mechanisms” to transport the substrate support, which the examiner is interpreting as a functional equivalent to the motor of the claimed “operating unit.”
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sferlazzo in view of Yoon, and in further view of Yang et al., US 2004/0065255.
Sferlazzo is silent regarding the feature of a computer, i.e., “control system,” for regulating the precursor supply. In supplementation, Yang provides a general purpose computer processor to control system operations, including gas provision [0047]. It would have been obvious to avail a computer to govern Sferlazzo’s apparatus, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716